Citation Nr: 0723153	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-11 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active military service from June 1948 to May 
1971, including service in the Korean Conflict, and his 
decorations include the Purple Heart Medal and Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

The veteran testified before the undersigned at a 
videoconference hearing in June 2007.  The Board granted the 
veteran's motion for advancement on the docket at that time.  

The veteran's tinnitus claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not present in service and was 
first demonstrated many years after discharge, and is not 
related to service or to an incident of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that VA has satisfied its 
duties to notify and assist, and that all relevant evidence 
has been obtained regarding the veteran's bilateral hearing 
loss claim.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession pertaining to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See Kent v. Nicholson, 20 Vet. 
App. 1, 8 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
121 (2004).  Here, the Board finds that VA has satisfied its 
duty to notify the veteran of the information necessary to 
substantiate his claims by way of the RO's April 2005 
"VCAA" letter, which sets forth the criteria for service 
connection, and which predates the July 2005 decision on 
appeal.  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, adequate notice was not provided to the 
veteran regarding the fourth and fifth elements identified by 
the Court in Dingess.  Because the preponderance of the 
evidence is against his claim, however, the Board finds that 
he has not been prejudiced since any issue relating to an 
evaluation of the degree of disability or appropriate 
effective date is moot.  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and post-service records of his VA care.  
Further, in January 2007 he was afforded a VA examination, 
and in February 2007, the examiner prepared an addendum to 
that report.  In light of the above, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Background and Analysis

The veteran asserts that service connection for bilateral 
hearing loss on the basis that he developed the condition due 
to in-service, combat-related acoustic trauma.  In support, 
in his statements and sworn testimony, the veteran reports 
that the condition has been chronic since that time.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The evidence shows that the 
veteran has been diagnosed as having bilateral hearing loss 
and the audiological findings obtained at a January 2007 VA 
examination reflect that he has bilateral impaired hearing 
for VA compensation purposes.  38 C.F.R. § 3.385; see also 
Palczewski v. Nicholson, No. 04-1001 (U.S. Vet. App. Apr. 24, 
2007).  

The record shows that the veteran was exposed to significant 
acoustic trauma during service.  Service personnel and 
medical records corroborate the veteran's report of the shell 
explosion.  These records note that the veteran was wounded 
by shell concussion, and reflect that he was awarded the 
Combat Infantry Badge, Purple Heart Medal and the Korean 
Service Medal.  Based upon the above, and given that the 
injury is consistent with the circumstances, conditions and 
hardships of his service, the veteran's report of exposure to 
acoustic trauma in service is credible.  

Although the veteran testified that his hearing loss began 
after the shell explosion and that his hearing continued to 
worsen over the years, the examiner who performed the January 
2007 VA audiological examination, and who reviewed his 
medical records, and in particular, the in-service 
audiograms, opined in a February 2007 addendum that his 
hearing loss was not related to service.  This represents the 
only competent medical evidence addressing whether the 
condition is related to service and weighs against the claim.

In the absence of any competent evidence linking bilateral 
hearing loss to service, service connection cannot be 
established.  In this regard, the Board observes that the 
United States Court of Appeals for Veterans Claims (Court) 
has repeatedly held that the provisions of 38 U.S.C.A. 
§ 1154(b) provide a reduced evidentiary burden for combat 
veterans that relates only to the issue of service 
incurrence, and does not relate to whether the veteran has a 
current disability or whether a current disability is linked 
to the incident in service; those questions require medical 
evidence.  See Huston v. Principi, 18 Vet. App. 395, 402 
(2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
Indeed, in Dalton, the Court, citing its decision in Caluza 
v. Brown, 7 Vet. App. 498 (1995), reiterated that a veteran 
who establishes in-service incurrence of an injury or disease 
through the application of section 1154(b) must nonetheless 
submit evidence of a causal nexus between the in-service 
event and his or her current disability.  The Board 
emphasizes that in denying this claim, the determination 
stems from the absence of any competent medical evidence 
linking the disability to service.  See Wade v. West, 11 Vet. 
App. 302 (1998); Dalton.  

In denying service connection, the Board does not question 
the veteran's sincerity that he incurred hearing loss in 
service.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2006) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, the Board finds that the 
preponderance of the evidence is against the claim and thus 
service connection must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

REMAND

As discussed above, the record shows that the veteran was 
exposed to significant acoustic trauma during service.  
Service personnel and medical records corroborate the 
veteran's report of the shell explosion.  These records note 
that the veteran was wounded by shell concussion, and reflect 
that he was awarded the Combat Infantry Badge, Purple Heart 
Medal and the Korean Service Medal.  Based upon the above, 
and given that the injury is consistent with the 
circumstances, conditions and hardships of his service, the 
veteran's report of exposure to acoustic trauma in service is 
credible.  Further, at the June 2007 Board hearing, the 
veteran testified that he has had ringing in his ears since 
service.  Although the February 2007 addendum to the January 
2007 VA examination report reflects that the examiner opined 
that the disability was not related to service, the examiner 
offered no rationale in support of her conclusion.  Because 
the Board finds the veteran to be credible, and in light of 
the examiner's failure to consider his reported history in 
offering her assessment, the Board concludes that this issue 
must be remanded for further development.  On remand, the 
veteran must be afforded a VA examination to be conducted by 
an examiner other than the audiologist who performed the 
January 2007 VA examination.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
tinnitus.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any 
tinnitus found to be present is related 
to the veteran's in-service, combat-
related, acoustic trauma.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

2.	Thereafter, the AMC should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted in full, the RO 
should issue a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


